       Case 1:20-cv-00909-ALC-SLC Document 36 Filed 12/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JUSTO ENRIQUE INGA, on behalf of himself and
others similarly situated,

                              Plaintiff,
                                                        CIVIL ACTION NO.: 20 Civ. 909 (ALC) (SLC)
       -v-


                                                                           ORDER
NESMA FOOD CORP. d/b/a BIG ARC CHICKEN, et
al.,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       On November 24, 2020, the Court directed Plaintiff to initiate default judgment

proceedings against Defendants for their failure to comply with Court orders. (ECF No. 33). The

Court notes that “Under Rule 55, a party defaults when he ‘has failed to plead or otherwise

defend’ the case at hand.” Guggenheim Capital, LLC v. Birnbaum, 722 F.3d 444, 454 (2d Cir. 2013)

(quoting Fed. R. Civ. P. 55(a)) (emphasis added). Although the “typical” case in which a default is

entered involves the defendant’s failure to answer, the Second Circuit has embraced a “broad

understanding” of the phrase “otherwise defend,” which includes failing to comply with court

orders. City of N.Y. v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 129–30 (2d Cir. 2011) (internal

citation omitted and collecting cases).

       On December 1, 2020, Plaintiff filed a Letter-Motion requesting an extension of time until

January 8, 2021 to file a motion to strike Defendants’ answer and have judgment entered against

them. (ECF No. 34). The Court ordered Defendants to respond to Plaintiff’s Letter-Motion by

Friday, December 4, 2020 (ECF No. 35) and they have not done so.
         Case 1:20-cv-00909-ALC-SLC Document 36 Filed 12/10/20 Page 2 of 2




         Accordingly, by January 8, 2021, Plaintiff shall commence briefing a motion for default

judgment in accordance with the Individual Practices of the Honorable Andrew L. Carter, Jr.


Dated:          New York, New York
                December 10, 2020



                                                           SO ORDERED:



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge




                                                2
